Title: To Benjamin Franklin from Jean-François-Paul Grand, 6 March 1782
From: Grand, Jean-François-Paul
To: Franklin, Benjamin


Monsieur
Paris le 6 mars 1782.
Mr. Lefèvre de Lisbonne a dèsiré que j’eus l’honneur de l’introduire à vôtre connoissance pour qu’il put vous entretenir d’une affaire qui lui est recomandée particulierement.
Quoique vôtre affabilité ordinaire & son mérite lui eussent assuré une rècèption obligeante de vôtre part je me permets de satisfaire à sa demande en prenant la liberté de luy donner Cette Lettre.
Je suis avec les sentimens les plus Rèspectueux Monsieur Vôtre très humble & très obeissant serviteur
Grand
  
Addressed: à son Excellence / Monsieur Le Docteur Franklin
Notation: Grand, 6 Mars 1782.
